Title: To George Washington from Edmund Randolph, 19 April 1794
From: Randolph, Edmund
To: Washington, George


          
            Philadelphia Saturday afternoon [19 April 1794]
          
          The secretary of state has the honor of informing the President of the U.S., that the
            commission for Mr Jay is preparing, and he is notified by letter, that it is preparing;
            no time being to be lost.
          Perhaps the President will find it necessary to have a ship, taken for the voyage and
            to fix the salary at once. E.R. will therefore talk with Mr Jay.
          An express is sent off to Mr Patterson, with a letter from Mr Wilson, to stop his
            journey hither, as being more convenient to the other plan.
        